IN THE SUPREME COURT OF THE STATE OF NEVADA


                     • HAILELASSIE GODIFAY,                               No. 83977
                                        Appellant,
                                    vs.
                       MERAF ASGEDOM,
                                                                              FILED
                                        Respondent.                           OCT 19 2022



                                          ORDER DISMISSING APPEAL

                                Appellant's pro se motion to dismiss this appeal is granted.
                     This appeal is dismissed.
                                It is so ORDERED.




                                                       CLERK OF THE SUPREM COURT
                                                       ELIZABE H A. ROW1

                                                                       ,,e0




                     cc:   Hon. Dedree Butler, District Judge, Family Court Division
                           Haileslassie Godifay
                           Ghandi Deeter Blackham
                           Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA


CLERK'S ORDER

 (0) 1947   .1SPOz                                                            22- 32.Fc19